Citation Nr: 1119633	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for disability manifested by weakness in the knees, to include as due to exposure to ionizing radiation and involvement in Project 112-Shipboard Hazard and Defense (SHAD).

2.  Entitlement to service connection for disability manifested by frequent falling, to include as due to exposure to ionizing radiation and involvement in SHAD.

3.  Entitlement to service connection for pneumonia, to include as due to exposure to ionizing radiation and involvement in SHAD.

4.  Entitlement to service connection for sleep apnea, to include as due to exposure to ionizing radiation and involvement in SHAD.

5.  Entitlement to service connection for coronary artery disease, to include as due to exposure to ionizing radiation and involvement in SHAD.

6.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation and involvement in SHAD.

7.  Entitlement to service connection for bladder infections, to include as due to exposure to ionizing radiation and involvement in SHAD.

8.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation and involvement in SHAD.

9.  Entitlement to service connection for Bell's palsy, to include as due to exposure to ionizing radiation and involvement in SHAD.

10.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation and involvement in SHAD.

11.  Entitlement to an initial rating in excess of 10 percent for recurrent urethral strictures.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Salt Lake City, Utah, has processed the case since that time.  In December 2010, the Board remanded the case for the Veteran to be scheduled for a videoconference hearing; that hearing was conducted before the undersigned in February 2011, and a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sleep apnea, and entitlement to TDIU are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran was exposed to ionizing radiation; therefore, exposure to ionizing radiation may not be presumed.

2.  The Veteran's weakness of the knees was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD.

3.  The Veteran's frequent falls were not manifested in service or for many years thereafter, and are not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD.

4.  There is no medical evidence of record showing that the Veteran currently has pneumonia.

5.  The Veteran's coronary artery disease was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD.

6.  The Veteran's hypertension was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD.

7.  There is no medical evidence of record showing that the Veteran currently has a bladder infection.

8.  The Veteran's diabetes mellitus was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD.

9.  The Veteran's Bell's palsy was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD.

10.  The Veteran's colon cancer was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD.

11.  The competent medical evidence demonstrates that the Veteran's recurrent urethral stricture disability is characterized by nocturia three to four times per night and occasional urinary incontinence.  Urinary incontinence requiring the changing of absorbent padding 2 to 4 times per day, daytime voiding frequency of more than once an hour or nocturia frequency of five or more times per night, or the need for catheterization has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by weakness of the knees are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a disability manifested by frequent falling are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for pneumonia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for bladder infection are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  The criteria for service connection for Bell's palsy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  The criteria for service connection for colon cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

10.  The schedular criteria for an initial rating of 20 percent, and not in excess thereof, for recurrent urethral stricture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic Code 7518.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claims of entitlement to service connection decided herein, the RO provided the appellant substantially compliant pre-adjudication notice by letters dated in July 2007 and November 2008.

With respect to the increased initial rating for urethral strictures, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

In any event, the Board notes that, prior to the initial award of service connection, the Veteran was informed how disability ratings are assigned.  He was then notified that his claim was awarded with a noncompensable rating assigned and informed how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and rating criteria, and the claim was readjudicated in a December 2010 rating decision that increased the initial evaluation to 10 percent.  Mayfield, 444 F.3d at 1333.  Furthermore, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  Moreover, the record shows that the appellant was represented throughout the adjudication of his claim, by a Veteran's Service Organization and its counsel.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim for an increased initial rating, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

With respect to all claims, VA has also obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

Thus, the Board finds the appellant is not prejudiced by a decision on the claims at this time.

Service Connection Claims

In general, service connection may be granted for a current disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including diabetes mellitus, hypertension, and malignant tumors, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

The Veteran contends that his claimed disabilities are due to exposure to agents used in Project SHAD in service or to exposure to ionizing radiation onboard a ship that had previously been involved in atmospheric testing of nuclear weapons.

Project SHAD was part of a larger effort called Project 112 which was a comprehensive program initiated in 1962, by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea- and land-based tests of chemical and biological materials known collectively as "Project 112."  VA is coordinating with DoD to obtain information as to the nature and availability of the tests, who participated, duration and agents used.

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating Veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location and ship involved; names and service numbers of participating Veterans; and identification of the exposure types.

A letter to the Veteran dated in December 2002 from the VA Undersecretary for Benefits informed the Veteran that he was present during SHAD tests.  Confirmation is of record that the Veteran served on the U.S.S. Granville S. Hall, and that during his time on the ship it was involved in the following SHAD tests:  Shady Grove 22; Fearless Johnny; Flower Drum, Phase I; and Big Tom.  A list of the relevant agents associated with each of these tests was provided.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation- risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Weakness of Knees

The service treatment records do not show any findings or complaints related to weakness in the knees.  The service separation examination in December 1967 noted normal lower extremities.

A March 2007 hospital discharge summary noted that the Veteran had fallen down some stairs after feeling weakness in his knees.  

The Veteran complained of weak knees on a July 2007 VA outpatient record.  He noted that his knees had been giving out on him since his colon cancer surgery in 2006.  The examiner felt that the Veteran's complaints could be related to peripheral neuropathy or may be joint-related.

Nerve conduction testing in August 2007 found electrodiagnostic evidence of active and previous denervation in a pattern that was most consistent with left diabetic amyotrophy.

On VA examination in October 2008, the Veteran noted that his knee weakness had been present for the past two years.  The examiner stated that diabetic neuropathy would explain, at least in part, the Veteran's complaints of knee weakness.  The examiner reviewed the material of record regarding the agents the Veteran was exposed to during SHAD testing and concluded that the Veteran's knee weakness was "not at least as likely as not secondary to the chemical toxins and other agents to which he was exposed during the SHAD testing.  There does not appear to be a clear medical rationale of why one would develop these conditions from the agents, tracers, and simulants as described in the fact sheets."

The only medical evidence of record that provides an opinion on the matter determined that the Veteran's current weakness of the knees is not related to service, including his SHAD participation.  The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

In sum, there is no record of a disability manifested by weak knees for many years following service, and there is no competent medical evidence showing that such current disability is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.

Frequent Falling

The service treatment records do not show any findings or complaints related to falls.  The service separation examination in December 1967 noted normal lower extremities.

A March 2007 hospital discharge summary noted that the Veteran had fallen down some stairs after feeling weakness in his knees.  

Nerve conduction testing in August 2007 found electrodiagnostic evidence of active and previous denervation in a pattern that was most consistent with left diabetic amyotrophy.

On VA examination in October 2008, the Veteran reported approximately 25 ground level falls since 2006.  The examiner stated that diabetic neuropathy would explain, at least in part, the Veteran's falling episodes.  The examiner reviewed the material of record regarding the agents the Veteran was exposed to during SHAD testing and concluded that the Veteran's falling episodes were "not at least as likely as not secondary to the chemical toxins and other agents to which he was exposed during the SHAD testing.  There does not appear to be a clear medical rationale of why one would develop these conditions from the agents, tracers, and simulants as described in the fact sheets."

An August 2009 VA neurological examination found peripheral neuropathy.  The examiner stated that the Veteran's falls were most likely associated with propioception with instability on Romberg and that his neuropathy appeared to be associated with due to diabetes and toxins from associated platinum based chemotherapy regimen.

A June 2010 physical therapy consultation noted diabetic neuropathy; he was issued orthotics and a cane.

The only medical evidence of record that provides an opinion on the matter determined that the Veteran's frequent falls are not related to service, including his SHAD participation.  The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

In sum, there is no record of a disability manifested by frequent falls for many years following service, and there is no competent medical evidence showing that such current disability is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.

Pneumonia

The Veteran's enlistment examination in July 1963 noted that he had been treated for pneumonia on one occasion in 1960.  Examination of the lungs and chest was normal.  Chest X-ray in January 1964 was negative.  In April 1964 he was treated for bronchitis and pharyngitis; pneumonia was not noted.  The service separation examination noted normal lungs and chest examination and the chest X-ray was within normal limits.

In September 2006 the Veteran was treated for an upper respiratory infection.  Chest X-ray in March 2007 found no acute pulmonary process.  On VA examination in October 2008, the Veteran reported that he had not had pneumonia since service.  The examiner reported "no diagnosis of chronic pneumonia or pulmonary disease."  CT of the chest in September 2010 did not show evidence of pneumonia.

There is no medical evidence demonstrating that the Veteran has pneumonia currently or at any time either during or since separation from service.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran as contended that he had pneumonia during service, there is no medical evidence of record showing a current diagnosis of pneumonia.  Service connection for pneumonia is not warranted in the absence of proof of a current disability.

Coronary Artery Disease

The service treatment records do not show any findings or complaints related to coronary artery disease.  The service separation examination in December 1967 noted normal heart examination.

In August 2004, following complaints of chest pain, the Veteran underwent a cardiac catheterization that showed significant single vessel disease involving the proximal ramus intermedius.  A January 2007 treatment record noted coronary artery disease, stable without chest pain.

On VA examination in October 2008, the Veteran denied any angina symptoms.  The examiner diagnosed very mild coronary artery disease of the right coronary artery, medically treated at this time.  The examiner reviewed the material of record regarding the agents the Veteran was exposed to during SHAD testing and concluded that the Veteran's heart disease was "not at least as likely as not secondary to the chemical toxins and other agents to which he was exposed during the SHAD testing.  There does not appear to be a clear medical rationale of why one would develop these conditions from the agents, tracers, and simulants as described in the fact sheets."

The only medical evidence of record that provides an opinion on the matter determined that the Veteran's coronary artery disease is not related to service, including his SHAD participation.  The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

In sum, there is no record of coronary artery disease for many years following service, and there is no competent medical evidence showing that such current disability is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.

Hypertension

The Veteran's enlistment examination in July 1963 noted a blood pressure reading of 122/94.  A second reading was obtained that showed 110/72.  The service treatment records do not show any findings or complaints related to hypertension.  The service separation examination in December 1967 noted blood pressure as 118/78.

In August 2004, following complaints of chest pain, the Veteran underwent a cardiac catheterization that showed significant single vessel disease involving the proximal ramus intermedius.  Hypertension was noted.  A January 2007 treatment record noted hypertension controlled on Verapamil.

On VA examination in October 2008, the Veteran reported that his hypertension was diagnosed two years earlier; his wife indicated that it had been diagnosed prior to his diabetes mellitus.  The examiner diagnosed hypertension.  The examiner reviewed the material of record regarding the agents the Veteran was exposed to during SHAD testing and concluded that the Veteran's hypertension was "not at least as likely as not secondary to the chemical toxins and other agents to which he was exposed during the SHAD testing.  There does not appear to be a clear medical rationale of why one would develop these conditions from the agents, tracers, and simulants as described in the fact sheets."

The only medical evidence of record that provides an opinion on the matter determined that the Veteran's hypertension is not related to service, including his SHAD participation.  The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

In sum, there is no record of hypertension for many years following service, and there is no competent medical evidence showing that such current disability is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.

Bladder Infection

The service treatment records do not show any findings or complaints related to a bladder infection.  The separation examination noted normal genitourinary system.  

On VA examination in October 2008 the Veteran reported having bladder infections during service and after.  The examiner noted that review of the record did not show any reference to bladder infection; the Veteran had undergone procedures for treatment of his urethral strictures but no bladder infection was documented.  No bladder infection was diagnosed.

CT of the abdomen and pelvis in January 2010 showed the bladder was decompressed and normal.  VA genitourinary examination conducted in July 2010 for evaluation of his recurrent urethral strictures did not note any bladder disability.

There is no medical evidence demonstrating that the Veteran has any current bladder infection.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  Although the Veteran has contended that he was treated both during and after service for bladder infections, he has not provided medical evidence to support his contention, and the VA examinations have not found evidence of bladder infection.  Service connection for bladder infections is not warranted in the absence of proof of a current disability.

Diabetes Mellitus

The Veteran's service treatment records do not show any findings or complaints related to diabetes mellitus.  The service separation examination in December 1967 noted normal endocrine system.

An October 2001 treatment record noted diabetes mellitus, type II.  A January 2007 internal medicine examination noted a history of poorly controlled diabetes mellitus.

On VA examination in October 2008, the Veteran reported that his diabetes mellitus had been diagnosed in 1999.  The examiner diagnosed diabetes mellitus, type II.  He noted that it had been very poorly controlled for a number of years.  The examiner reviewed the material of record regarding the agents the Veteran was exposed to during SHAD testing and concluded that the Veteran's diabetes mellitus was "not at least as likely as not secondary to the chemical toxins and other agents to which he was exposed during the SHAD testing.  There does not appear to be a clear medical rationale of why one would develop these conditions from the agents, tracers, and simulants as described in the fact sheets."

The only medical evidence of record that provides an opinion on the matter determined that the Veteran's diabetes mellitus is not related to service, including his SHAD participation.  The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

In sum, there is no record of diabetes mellitus for many years following service, and there is no competent medical evidence showing that such current disability is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.

Bell's Palsy

The Veteran's service treatment records do not show any findings or complaints related to Bell's palsy.  The service separation examination in December 1967 noted normal neurologic examination.

An April 2000 treatment record noted that the Veteran had awakened two days earlier with facial paralysis.  An October 2001 record noted Bell's palsy, resolving.  A November 2002 treatment record noted that his left Bell's palsy had almost completely resolved.  In July 2005 he was seen with a third episode of Bell's palsy.  In August 2005 severe Bell's palsy was noted to continue on the right.  In November 2005 there was no sign of improvement.  In January 2007 his Bell's palsy was noted to be almost completely healed.  

On VA examination in October 2008, the Veteran reported four episodes of Bell's palsy.  The examiner found no residuals of Bell's palsy at this time.  The examiner reviewed the material of record regarding the agents the Veteran was exposed to during SHAD testing and concluded that the Veteran's Bell's palsy was "not at least as likely as not secondary to the chemical toxins and other agents to which he was exposed during the SHAD testing.  There does not appear to be a clear medical rationale of why one would develop these conditions from the agents, tracers, and simulants as described in the fact sheets."

The only medical evidence of record that provides an opinion on the matter determined that the Veteran's Bell's palsy is not related to service, including his SHAD participation.  The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

In sum, there is no record of Bell's palsy for many years following service, and there is no competent medical evidence showing that such current disability, if it were found to be present, is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.

Colon Cancer

The Veteran's service treatment records do not show any findings or complaints related to colon cancer.  The service separation examination in December 1967 noted normal anus and rectum and abdomen and viscera examinations.

The Veteran's colon cancer was discovered during a colonoscopy in August 2006.  He underwent subtotal colectomy in August 2006.  In October 2008, his colon cancer was noted to have metastasized to his liver and he underwent a left lateral liver segmentectomy.  

On VA examination in October 2008, the examiner reviewed the material of record regarding the agents the Veteran was exposed to during SHAD testing and concluded that the Veteran's colon cancer was "not at least as likely as not secondary to the chemical toxins and other agents to which he was exposed during the SHAD testing.  There does not appear to be a clear medical rationale of why one would develop these conditions from the agents, tracers, and simulants as described in the fact sheets."

A September 2010 follow-up examination found no evidence of recurrence of colon cancer.

The only medical evidence of record that provides an opinion on the matter determined that the Veteran's colon cancer is not related to service, including his SHAD participation.  The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

With regard to the ionizing radiation theory, the Board finds while colon cancer is subject to presumptive service connection as a disease specific to radiation-exposed veterans (See 38 C.F.R. § 3.309(d)(2)) there is no evidence that the Veteran participated in a radiation risk activity as defined under 38 C.F.R. § 3.309(d)(3)(ii), nor has the appellant specifically so contended.  Thus, presumptive service connection under these provisions is precluded.  Moreover, there is no showing that the Veteran was exposed to ionizing radiation during his military service.  The Veteran's service personnel records are negative for any indication of exposure to ionizing radiation.  As such, service connection under 38 C.F.R. § 3.311(e) is also not warranted.

In sum, there is no record of colon cancer for many years following service, and there is no competent medical evidence showing that such disability is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.

Increased Rating- Urethral Stricture

The Veteran contends that his service connected recurrent urethral stricture disability warrants a higher initial evaluation.  Service connection for recurrent urethral stricture was granted in the December 2008 rating decision on appeal.  An initial noncompensable evaluation was assigned from May 2007, the date of the Veteran's claim for service connection.  A December 2010 rating decision increased the evaluation to 10 percent, also from May 2007.  The Veteran continues to contend that a higher evaluation is warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

While the RO has rated the disability under Diagnostic Code 7511, the Board notes that that Code pertains to stricture of the ureter; the Veteran's disability is more properly evaluated under Code 7518 which refers to stricture of the urethra.  See 38 C.F.R. § 4.20 (2010).  Under the rating criteria, stricture of the urethra is rated as voiding dysfunction that is rated according to the particular condition as urine leakage urinary frequency or obstructed voiding.  See 38 C.F.R. §§ 4.115a, 4.115b.

Specifically, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.  Urine leakage or incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times a day warrants a 40 percent rating.  Urine leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day warrants a 60 percent rating.  Id.

Additionally, urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a (2010).  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Finally, a 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.

In November 2004, the Veteran underwent a meatotomy and cystoscopy to treat his recurrent urethral stricture.  He had undergone several such procedures in the past.  

A VA genitourinary examination was conducted in July 2010.  The Veteran reported that he currently went to the restroom five to 10 times during the day.  He had nocturia three to four times per night.  He denied hesitancy, decreased stream, dysuria, and hematuria.  He described some incontinence several times per week of slight discharge.  He did not wear absorbent pads.  The examiner diagnosed recurrent urethral strictures status post meatotomy times 4.  

Based on the medical evidence of record, the Board finds that a 20 percent evaluation is proper based on urinary frequency.  the Veteran's report of nocturia three to four times per night is contemplated by the 20 percent rating under 38 C.F.R. § 4.115a (2010).  

A rating higher than 20 percent is not supported by the evidence.  First, the evidence does not indicate that he has urine leakage requiring the wearing of absorbent materials that must be changed 2 to 4 times a day.  In fact, the Veteran indicated at the VA examination that he does not wear absorbent materials.  Next, the evidence does not indicate a daytime voiding interval of less than one hour, or a nighttime voiding frequency of five or more times per night.  Specifically, the Veteran reported daytime voiding of five to 10 times and nocturia of three to four times per night.  Therefore, an increased rating is not warranted on this basis.  

Finally, the evidence does not indicate that the Veteran experiences urinary retention requiring intermittent or continuous catheterization.  In this case, the need for catheterization was not indicated at the VA examination in July 2010 or anywhere else of record.  Thus, as the evidence has not shown the need for continuous catheterization, an increased rating is not warranted on this basis.  

Additionally, the Board also finds that there is no showing that, at any point during the appeal that the Veteran's service-connected recurrent urethral strictures have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2010).  In this instance, the record does not establish that the rating criteria are inadequate for rating this disability.  The competent medical evidence of record shows that the Veteran's recurrent urethral strictures are primarily manifested by urinary frequency.  The applicable diagnostic code used to rate his disability provides for ratings based on such symptomatology.  See 38 C.F.R. § 4.115a, Diagnostic Code 7518.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Service connection for disability manifested by weakness in the knees is denied.

Service connection for disability manifested by frequent falling is denied.

Service connection for pneumonia is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for bladder infections is denied.

Service connection for diabetes mellitus is denied.

Service connection for Bell's palsy is denied.

Service connection for colon cancer is denied.

A rating of 20 percent, and not in excess thereof, for recurrent urethral strictures, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The October 2008 VA examination report of record noted that the Veteran had been scheduled for a sleep study in order to evaluate his claim of entitlement to service connection for sleep apnea.  A notation in the record indicated that the Veteran was not able to keep the appointment due to illness.  (The record shows that his colon cancer had been discovered to have metastasized to his liver that same month.)  It does not appear that the sleep study was ever rescheduled.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, given the circumstances, a new sleep study is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he is unable to work due to his service-connected disabilities, which are depression, tinnitus, hearing loss, and recurrent urethral stricture.  In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected disabilities on his ability to work.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a sleep study to determine whether he currently has sleep apnea.  If it is determined that he has sleep apnea, schedule an examination by an appropriate VA examiner.  The claims file must be made available to the examiner.  Following a review of the relevant medical evidence in the claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep apnea was caused or aggravated by the Veteran's active duty.  The examiner is requested to provide a rationale for any opinion expressed.  

2.  Schedule the Veteran for an appropriate VA medical examination to determine the severity of his service-connected disabilities (depression, rated as 40 percent disabling; urethral stricture, 20 percent; tinnitus, 10 percent; and hearing loss, 0 percent) and whether they render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

The examiner should specifically state whether it is at least as likely as not the Veteran's service-connected disabilities, without regard to his age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  Complete rationale for any opinion should be provided.  

3.  Then, readjudicate the Veteran's claims for entitlement to service connection for sleep apnea and for TDIU with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to a claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


